Case 1:20-cv-01429-UNA Document 38 Filed 10/27/20 Page 1 of 2 PageID #: 1393




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

STATE OF DELAWARE, ex rel.
KATHLEEN JENNINGS, Attorney General of the
State of Delaware,

                    Plaintiff,                          Case No. 1:20-cv-01429-UNA

                        v.

BP AMERICA INC., BP P.L.C., CHEVRON
CORPORATION,
CHEVRON U.S.A. INC., CONOCOPHILLIPS,
CONOCOPHILLIPS COMPANY, PHILLIPS 66,
PHILLIPS 66 COMPANY, EXXON MOBIL
CORPORATION, EXXONMOBIL OIL
CORPORATION, XTO ENERGY INC., HESS
CORPORATION, MARATHON OIL
CORPORATION, MARATHON OIL COMPANY,
MARATHON PETROLEUM CORPORATION,
MARATHON PETROLEUM COMPANY LP,
SPEEDWAY LLC, MURPHY OIL
CORPORATION, MURPHY USA INC.,
ROYAL DUTCH SHELL PLC, SHELL OIL
COMPANY, CITGO PETROLEUM
CORPORATION, TOTAL S.A., TOTAL
SPECIALTIES USA INC., OCCIDENTAL
PETROLEUM CORPORATION, DEVON
ENERGY CORPORATION, APACHE
CORPORATION, CNX RESOURCES
CORPORATION, CONSOL ENERGY INC.,
OVINTIV, INC., and AMERICAN PETROLEUM
INSTITUTE,

                   Defendants.



                      CORPORATE DISCLOSURE STATEMENT

              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, CITGO Petroleum

Corporation (“CITGO”) files this Corporate Disclosure Statement, and respectfully states the

following:
Case 1:20-cv-01429-UNA Document 38 Filed 10/27/20 Page 2 of 2 PageID #: 1394




               CITGO is a wholly-owned subsidiary of CITGO Holding, Inc., a Delaware

corporation.   CITGO Holding, Inc. is a wholly-owned subsidiary of PDV Holding, Inc., a

Delaware corporation.    PDV Holding, Inc. is a wholly-owned subsidiary of Petróleos de

Venezuela, S.A., the national oil company of the Bolivarian Republic of Venezuela.

                                                 MORRIS NICHOLS ARSHT & TUNNELL

 OF COUNSEL:                                            /s/ Kenneth J. Nachbar
                                                      Kenneth J. Nachbar (#2067)
 Nathan P. Eimer                                      Alexandra M. Cumings (#6146)
 Pamela R. Hanebutt                                   1201 North Market Street, 16th Floor
 Lisa S. Meyer                                        P.O. Box 1347
 EIMER STAHL LLP                                      Wilmington, DE 19899-1347
 224 South Michigan Avenue, Suite 1100                Tel.: (302) 658-9200
 Chicago, IL 60604                                    Fax: (302) 422-3013
 Tel: (312) 660-7600                                  knachbar@mnat.com
 neimer@eimerstahl.com                                acumings@mnat.com
 phanebutt@eimerstahl.com
 lmeyer@eimerstahl.com                           Attorneys for Defendant CITGO Petroleum
                                                 Corporation.
 Robert E. Dunn
 EIMER STAHL LLP
 99 S. Almaden Blvd. Suit 662
 San Jose, CA 95113
 Tel: (669) 231-8755
 rdunn@eimerstahl.com



 Dated: October 27, 2020
